Citation Nr: 1513086	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  05-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for spina bifida occulta.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the United States Air Force Reserve and the New York Army National Guard, including in 1984, from June 1986 to May 1988, and from May 1988 to July 1990.  No active military service has been confirmed. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in New York, New York. 

The Veteran's claim was denied by the RO in March 2004.  He appealed, and in November 2006 the Board remanded his claim for additional development, including obtaining various National Guard records and obtaining a new VA examination.  After this development was completed, the case was returned to the Board, which denied the Veteran's claim in a December 2008 decision.  The Veteran appealed this decision to the Court of Appeals for Veteran's Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), incorporated by reference into an Order dated in October 2009, the Court vacated the Board's December 2008 decision and remanded the case back to the Board.  In July 2010 the Board remanded the case for additional development in accordance with the requirements that were set forth in the JMR.    

The Board denied the claim again in January 2012.  The Veteran appealed this decision.  The Court granted a January 2013 JMR and remanded the case back to the Board.  The Board remanded the case to the RO in November 2013.  It has now been returned to the Board for appellate disposition.

The Board notes that the Veteran had also appealed a claim for service connection for a back disorder other than spina bifida.  The RO granted service connection for lumbar derangement with degenerative disc disease by way of a June 2014 rating decision.  The Board also notes that the RO granted service connection for sciatic of the right and left lower extremities.  The award of service connection constitutes a complete grant of the claim.  Consequently, the issue is not in appellate status.



FINDING OF FACT

Spina bifida occulta is a congenital or developmental defect.  The veteran is already service connected for lumbar derangement with degenerative disc disease, sciatic of the right lower extremity, and sciatic of the left lower extremity. 


CONCLUSION OF LAW

The criteria for an award of service connection for spina bifida occulta, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 4.14 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2002 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  

The Veteran was not initially informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, fully compliant notice was later issued in an August 2007 communication, and the claim was thereafter readjudicated in a June 2008 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  

Reasonable attempts have been made to obtain all of the Veteran's service personnel and treatment records for his various claimed periods of service in the Air Force Reserve and the New York Army National Guard.  The Board remanded this claim in November 2006 in part so that additional requests for these records could be made.  Records have been requested from the National Personnel Records Center, the Department of the Air Force (at McGuire Air Force Base), and the New York Army National Guard (including the state surgeon's office).  Many records have been obtained and there is no indication that additional requests would yield any other records. 

All of the Veteran's training has not been verified.  However, the Board sees no reason to further delay a final decision in this case for two reasons.  First, all reasonable efforts have been made to verify periods of training and there is no indication that additional efforts would be helpful.  Second, as discussed below, even considering both the verified and unverified periods of training, service connection is not warranted.  

The Veteran was afforded a VA examination in May 2014, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and fully addressed the relevant issues.  The duties to notify and to assist have been met.  

The claim was remanded several times, most recently so that the Veteran could undergo a VA examination.  The Board notes that the RO fully complied with the remand.  As noted above, the Veteran was afforded a May 2014 VA examination that is fully adequate.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.

While in Air Force Basic Training, on February 8, 1984, the Veteran reported that he had been raking leaves and bending the night before and had low back pain. The assessment was low back muscle strain.  A consultation request made two days later stated that on the 10th day of basic training the Veteran complained of sharp pain in low back radiating down the posterior leg.  He denied a history of back trauma or injury.  The provisional diagnosis was incomplete spina bifida, L5 (based on X-rays).  At the Veteran's February 15, 1984 consultation, he relayed that his pain had resolved.  He also reported a history of episodes of low back pain after a weight lifting injury when he was 16.  The impression at that time was low back pain - probably muscular, resolved.  The Veteran was returned to duty.

In an April 1986 report of medical history completed by the Veteran, he reported having had recurrent back pain.  A summary stated that at 15 he had lower back pain, explained by muscle strain, with negative X-rays.  The pain occurred again at age 16 but he had had no problems since that time. 

In June 1987 the Veteran was an ROTC Cadet and was given a physical examination for the purpose of future appointment as an officer.  A clinical evaluation of the spine was normal at that time.  The summary of defects included a note that the Veteran had a history of back strain twice after lifting weights at age 16.  He had no current problems and denied having had recurrent back pain. 

Private treatment records show that the Veteran was seen by a chiropractor on approximately four occasions in October 1990.  The Veteran has been seen since 1996 by at least one private physician for low back pain.  A lumbar spine X-ray from May 1998 reportedly showed (1) spina bifida occulta at L5-S1, (2) partial sacralization of L5, and (3) spondylolysis at L5-S1 with minimal anterior subluxation of L5 on S1. 

The Veteran has submitted multiple letters from private physicians in support of his claims.  An April 2004 letter from Dr. S.C. contains the following opinion: 

"It is my opinion [the Veteran's] back condition may have predisposed him to his chronic back injury with back pain. Military service aggravated his back condition beyond the normal progression.  Due to his military service, his pre-existing back condition was permanently worsened." 

In an April 2004 letter, Dr. R.S. stated that the Veteran had low back pain radiating to both legs.  He also stated that the onset was "because of injury from military service due to lifting loads and strenuous activity" and that "[m]ilitary service aggravated [the Veteran's] back condition beyond the normal progression." 

In May 2004, Dr. C.R. entered a diagnosis of degenerative disc disease lumbar spine with L5 spondylolysis and stated that in his opinion, with a reasonable degree of medical probability, the Veteran's military service and "multiple lower back injuries" aggravated his back disorder.  He noted a review of the military medical reports which he states clearly document "lower back injuries."  

In March 2006, Dr. O.L. submitted a letter in which he opined that the Veteran's degenerative arthritis of the lumbar spine with bilateral radiculopathy was the result of his military service.  

The Veteran was afforded a VA examination in October 2002.  The examiner entered a diagnosis of mechanical low back pain syndrome.  The examiner opined, without review of the claims file, that it was at least as likely as not that the above condition was related to trauma in service. 

The Veteran was examined again by the same examiner in November 2004.  At that time, the examiner entered a diagnosis of degenerative disc disease of the lumbo-sacral spine at L5-S1 levels.  The examiner changed his opinion and stated that the Veteran's current low back pain condition is not related to aggravation in service as there were no significant low back problems in service, except for muscle strain in February 1984 after bending and raking leaves. 

The Veteran submitted a November 2007 lay statement from P.F., who stated that he has known the Veteran for many years and served in the New York Army National Guard with him.  He reported having had conversations with the Veteran in 1984 and 1990 in which the Veteran relayed that he had had recent low back injuries while on active duty.

The Veteran was afforded another VA examination in April 2008.  He was diagnosed with spina bifida occulta with partial sacralization of L4 and spondylolysis L5-S1.  The examiner noted that the spina bifida occulta is a congenital disorder of minimal clinical significance and is not a residual of an injury.  The condition was not progressive and he opined that it was not caused by or a result of any service connected injury.  

The examiner addressed the opinions of the private physicians by stating that there was no medical basis for these statements.  He believed that the statements were speculation based on the history given by the Veteran.  He further found that the statements did not contain any medical substantiation for the opinions given.  He also noted that the February 1984 low back pain "resolved" according to the service treatment records.

The Veteran was reexamined by VA in December 2010.  The examiner noted that he examined the Veteran in April 2008 and that the Veteran did not report any significant change in his symptoms since that time.  He also denied any injuries to his back since the April 2008 VA examination.

The Veteran's current symptoms were low back pain, which he rated 7 out of 10 in severity.  It radiated down both legs with some numbness and paresthesias to the legs.  He took medication to relieve his back pain.

Following a physical examination and x-rays, the examiner diagnosed spina bifida occulta L5-S1 with partial sacralization at L5, spondylolysis L5-S1, and mild degenerative disc disease L5-S1.

Based on the Veteran's history, physical examination, and review of the claims file, the examiner concluded that the Veteran's spina bifida occulta is a congenital disorder of minimal clinical significance and not the result of any injury.  It was his opinion that the Veteran's back problems are less likely than not related to any condition noted in service.  

The Veteran underwent another VA examination in May 2014.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported constant pain that he rated 6/10.  He reported that the pain shoots down to his legs bilaterally, lateral thigh to leg.  He rated the pain in his legs as 9/10.  He reported that he has been prescribed Codeine.  He also described tingling and burning in the back and tingling in the legs down to the feet.  

Upon examination, the Veteran had limitation of motion in his back.  He also had significant radiculopathy in both lower extremities.  

The examiner opined that the Veteran's congenital spina bifida occulta was permanently made worse (aggravated) beyond its normal progression by military training.  She stated that spina bifida is a congenital defect that is not brought on or caused by service.  She stated that it is also true that with an underlying back condition, a superimposed injury or stress to the back would not be handled as well as a back that had no prior defect.  She stated that in the Veteran's case, there is agreement that the underlying congenital defect creates a weaker back, and a superimposed stress (while in service) can cause increased changes of a back condition beyond normal progression.

Analysis

The Board notes that the RO has already granted service connection for lumbar derangement with degenerative disc disease (rated 20 percent disabling), sciatica, right lower extremity (rated as 60 percent disabling), and sciatica, left lower extremity (rated as 60 percent disabling).

The numerous medical opinions are in equipoise with regard to whether the Veteran's pre-existing spina bifida occulta was aggravated during service.  It appears, however, that the aggravation is manifested in the form of the currently diagnosed lumbar derangement with degenerative disc disease.  

To the extent that the spina bifida may be medically considered a congenital defect, service connection is not warranted as a matter of law.  38 C.F.R. §§ 3.303(c); see also Winn, 8 Vet. App. at 516; VAOPGCPREC 82-90.  While service connection is available for aggravation of such a defect that leads to a superimposed disorder, service connection is not warranted here because the symptoms caused by that defect are already contemplated in the rating for the Veteran's service-connected lumbar derangement with degenerative disc disease.  Indeed, the criteria under the rating formula for the spine considers limitation of motion and functional limitations due to pain, weakness and related factors.  The separate sciatica ratings address the neurologic component of the disability as it relates to each lower extremity.  There are no symptoms shown in the record that are not already within the purview of the diagnostic codes assigned for the low back disability.  Therefore, an award of service connection for spina bifida occulta would represent impermissible pyramiding in this case under 38 C.F.R. § 4.14, as his symptoms (pain, limitation of motion, radiculopathy, etc.) have already been rated.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for spina bifida occulta is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


